UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                        5/12/2021
 United States of America,

                 –v–
                                                                                92-cr-529 (AJN)
 Joseph Massaro,
                                                                                    ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

        The Court has received a request from Mr. Massaro to proceed in forma pauperis (Dkt.

No. 194). Presently, the only pending proceeding in this matter concerning Mr. Massaro is an

appeal of the Court’s February 2, 2021 Memorandum Opinion & Order denying his motion for

compassionate release (Dkt. No. 191). To the extent Mr. Massaro requests to proceed in forma

pauperis on appeal, that request is DENIED for the reasons stated in the Court’s February 2

Opinion. See id. at 7 (citing Coppedge v. United States, 369 U.S. 438, 444–45 (1962)). If Mr.

Massaro seeks in forma pauperis status for further proceedings in this Court, he should file a

letter clarifying his request.

        The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Massaro

and to note the mailing on the public docket.


        SO ORDERED.



Dated: May 12, 2021                               __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
